              1 JEFFER MANGELS BUTLER & MITCHELL LLP
                BENNETT G. YOUNG (Bar No. 106504)
              2 byoung@jmbm.com
                Two Embarcadero Center, 5th Floor
              3 San Francisco, California 94111-3813
                Telephone:     (415) 398-8080
              4 Facsimile:     (415) 398-5584
              5 Special Counsel for Receiver Susan L. Uecker
              6
              7

              8                             UNITED STATES DISTRICT COURT.
              9            NORTHERN DISTRICT OF CALIFORNIA -SAN FRANCISCO DIVISION
              10 SECURITIES AND EXCHANGE                           Case No. 3:17-CV-00223-RS
                 COMMISSION,
      �...,   11
V) .!:
      Qi                      Plaintiff,
-   u
Q) ..,        12
                        vs.
,:,0 ·-
 C !:
 ro o1S
!:
L.
     L.
      Q)      13                                                   ORDER TERMINATING
:£!   'P
                 SAN FRANCISCO REGIONAL CENTER, LLC;               RECEIVERSHIP AS TO BERKELEY
�ca
Q)    :,

              14 THOMAS M. HENDERSON; CALIFORNIA                   HEALTHCARE DYNAMICS, LLC AND
                 GOLD MEDAL, L.P.; CALLSOCKET, LP.;                DISCHARGING RECEIVER AS TO
              15 CALLSOCKET II, L.P.; CALLSOCKET III,              THAT RECEIVERSHIP ENTITY ONLY
�
                 L.P.; COMPREHENSIVE CARE OF
�             16 OAKLAND, L.P.; NA3PL, L.P.; WEST
                 OAKLAND PLAZA, L.P.; CALLSOCKET,
              17 LLC; CALLSOCKET II, LLC; CALLSOCKET
                 III, LLC; COMPREHENSIVE CARE OF
              18 CALIFORNIA, LLC; IMMEDIA, LLC; and
                 NORTH AMERICA 3PL, LLC,
              19
                              Defendants,
              20
                              -and-
              21
                 CALLSOCKET HOLDING COMPANY, LLC;
              22 CALLSOCKET III HOLDING COMPANY,
                 LLC; BERKELEY HEALTHCARE
              23 DYNAMICS, LLC; CENTRAL CALIFORNIA
                 FARMS, LLC; and JL GATEWAY, LLC,
              24
                              Relief Defendants.
              25
              26
              27
              28
  65938540v2

                                                               1                    Case No. 3:17-CV-00223-RS
                                                     [PROPOSED] ORDER
6/27/19
